Order entered July 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00177-CR

                             ROLI AROLDO LOPEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81302-2018

                                           ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On July 3, 2019, appellant filed his brief along with a motion to extend time to file the same. In
the interest of expediting this appeal and because the trial court has not held a hearing, we
VACATE our June 10, 2019 order to the extent it ordered a hearing and required findings. We
GRANT appellant’s motion and ORDER his brief filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,
Presiding Judge, 199th Judicial District Court; Stephanie Hudson; and to the Collin County
District Attorney.
       The State’s brief is DUE thirty days from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE